___________

                                     No. 96-1129
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Nebraska.
William Gamble,                           *
                                          *        [UNPUBLISHED]
               Appellant.                 *


                                     ___________

                       Submitted:    June 28, 1996

                            Filed:   July 12, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     William Gamble appeals the district court's1 denial of his motion to
dismiss an indictment charging him with drug and firearm offenses.       As he
did below, Gamble argues that a prior administrative forfeiture proceeding
against       cash found in his residence, pursuant to 21 U.S.C. § 881,
constituted punishment and posed a double jeopardy bar to his indictment.
Reviewing the district court's ruling de novo, see United States v. Petty,
62 F.3d 265, 267 (8th Cir. 1995), we find Gamble's argument is foreclosed
by the Supreme Court's recent decision in United States v. Ursery, 1996 WL
340815, *16 (U.S. June 24, 1996) (No. 95-345) (holding that in rem civil
forfeitures under 21 U.S.C. § 881(a)(6) are neither "punishment" nor
criminal for purposes of Double Jeopardy Clause).




          1
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
Accordingly, we affirm the order of the district court.


A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-